Citation Nr: 1309589	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  03-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.

2.  Entitlement to a total disability rating based upon individual unemployability.



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied a total disability rating based upon individual unemployability (TDIU).  The Veteran testified at a hearing before the Board in September 2006. 

The Board denied the Veteran's claim in June 2008, and the Veteran appealed to the United States Court of Appeals for Veterans Claims.  In July 2009, the Veteran's attorney and the VA's General Counsel filed a Joint Motion to vacate the Board's decision and remand the case with the Court, and the Court granted the motion.  The Board remanded the Veteran's claim for additional development in December 2009. 

In a September 2010 decision, the Board denied the Veteran's claim for a TDIU.  The Veteran appealed.  In an April 2012 decision, the Court set aside the Board's decision and remanded the matter for further adjudication.

This matter also comes on appeal from a September 2011 rating decision which granted service connection for left rotator cuff tendinopathy and assigned a 10 percent rating, effective December 16, 2009.  In November 2011, the Veteran filed a notice of disagreement to the initial rating.

The appeal is REMANDED to the RO.


REMAND

A September 2011 rating decision granted service connection for left rotator cuff tendinopathy.  The Veteran filed an NOD to the initial 10 percent rating assigned.  Thus, the Board is required to remand the issue to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

With the additional grant of service connection, there has been a change in the Veteran's service-connected disability status.  Service connection is now in effect for posttraumatic osteoarthritis of the right ankle, rated 20 percent; degenerative disc disease of the lumbosacral spine, rated 20 percent; left knee medial meniscus tear, chondromalacia, and osteoarthritis, rated 20 percent; radiculopathy of the left lower extremity, rated 10 percent; and left rotator cuff tendinopathy, rated 10 percent.  He has a combined 60 percent rating from October 17, 2007.  Thus, an additional examination and medical opinion is needed to address the impact of all his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

In addition, the Veteran has submitted two statements from private physicians, both dated in January 2013, addressing the effects of his service-connected disabilities.  One physician opined that the Veteran's service-connected disabilities render him totally disabled from any form of employment.  The other physician opined that they precluded substantially gainful employment.  As noted in the December 2009 remand, the record also contains April 2005 and October 2008 statements from a private physician opining that the Veteran's service-connected disabilities render him totally disabled from his usual profession and preclude other forms of employment.  The first January 2013 statement above is also from that physician.  The record also includes a September 2009 VA outpatient treatment note indicating that the Veteran was unable to work due to service-connected low back and left shoulder pain and nonservice-connected right foot pain, and May and September 2007 opinions of a VA examiner indicating that, while the Veteran's service-connected disabilities prevent him from working in his prior occupation as a truck driver, they did not preclude sedentary employment, such as clerical work, bench work, or solicitation and teaching.  Thus, all of the above statements should be considered by the examiner.  

Lastly, the record indicates that the Veteran continues to receive treatment from the Albany VA Medical Center (VAMC) and the record contains treatment notes dated through December 2009.  Thus, any treatment notes since then should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Albany VAMC since December 2009.

2.  Send the Veteran a statement of the case on the issue of entitlement to an initial disability rating in excess of 10 percent for left rotator cuff tendinopathy.  He should be advised that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue should be returned to the Board.

3.  After the above records have been obtained, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The claims file must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  The examiner should opine as to whether the Veteran's service-connected disabilities (right ankle disability, lumbar spine disability, left lower extremity radiculopathy, left knee disability, and left shoulder disability), without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The opinion should be reconciled with all other evidence of record, including the Veteran's private and VA medical records; April 2005, October 2008, and January 2013 statements from a private physician opining that the Veteran's service-connected disabilities render him totally disabled from his usual profession and preclude other forms of employment; a September 2009 VA outpatient treatment note indicating that the Veteran is unable to work due to service-connected low back and left shoulder pain and nonservice-connected right foot pain; May and September 2007 opinions of a VA examiner indicating that while the Veteran's service-connected disabilities prevent him from working in his prior occupation as truck driver, they do not preclude sedentary employment, such as clerical work, bench work, or solicitation and teaching; and the January 2013 statement from a private physician indicating that the Veteran's service-connected disabilities preclude substantially gainful employment.  If it is found that the Veteran would be capable of securing and following employment despite his service-connected disability, the examiner should state what type of employment would be feasible.  The rationale for all opinions should be provided.

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

